Citation Nr: 1515373	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1972 to September 1973.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed. 


FINDING OF FACT

The Veteran's current tinnitus did not manifest in service or within the first post-service year, nor is such disability related to service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2014).  


Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in July 2011, in which the Veteran was notified of how to substantiate his claim for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded a VA audiological examination in April 2012.  The VA examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board acknowledges the Veteran's argument, through his representative, that the April 2012 VA examination is inadequate because the VA examiner did not consider the Veteran's lay testimony, to include lay testimony as to onset of symptoms, and because the examiner based the opinion on a finding that that the Veteran had no tinnitus at separation from service.  See April 2014 Informal Hearing Presentation; June 2012 notice of disagreement.  However, as discussed below, the April 2012 VA examiner clearly based his opinion on a clinical rationale, an interview with the Veteran with discussion of recurrent tinnitus, and on a review of the claims folder, which includes the Veteran's lay testimony as to onset of symptoms.  Therefore, the Board finds that this argument is without merit.  The Board finds that the April 2012 examination is adequate for purposes of determining service connection.

Because is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board additionally notes that chronic disabilities, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran contends that he has tinnitus that began in service due to noise exposure and has continued since service.  The Veteran is competent to diagnose himself with tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board finds that the Veteran currently has tinnitus.  Further, the Veteran reported in-service noise exposure when serving on a destroyer, and that he did not have ear protection.  See e.g., June 2011 claim.  Because the Veteran's DD-214 confirms that the Veteran was a boatswain's mate on a ship in service, the Board finds that the Veteran was exposed to loud noise in service.  

The Veteran is certainly competent to report his symptoms and observations, specifically symptoms of tinnitus beginning in service and continuing since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, although the Veteran has submitted claims for service connection for unrelated disability since the 1970s, he did not submit his claim for tinnitus until 2011.  The Board also notes that in a May 2011 VA treatment record, right before filing a claim for tinnitus, the Veteran presented to a VA medical center to establish care, and he denied tinnitus on review of systems.  For these reasons, the Board finds that the Veteran's contention as to the continuity of symptomology of his current tinnitus since service is inconsistent with the other evidence of record, which does not show symptoms until decades after service.  This fact undermines the credibility of his contentions.

By contrast, the report of the April 2012 VA examination is of significant probative value, as the examiner reviewed the claims file and based his opinion on his medical expertise and the Veteran's  history and lay statements.  Further, the April 2012 VA examiner based his opinion on a detailed rationale and on the Veteran's statements regarding his symptoms.  On VA examination, the Veteran reported recurrent tinnitus.  The Veteran reported bilateral periodic tinnitus occurring once a week lasting a few seconds per episode.  The examiner stated that the claims file was reviewed, and the service treatment records were negative for complaints or treatment of tinnitus.  The examiner conceded that the Veteran's military occupational specialty likely exposed him to high risk noise, but he noted that the service treatment records provide no evidence that high risk noise had a permanent negative impact on tinnitus.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure because the Veteran's reported frequency (once a week) and duration (a few seconds per episode) is not consistent with tinnitus resulting from military related acoustic trauma.   

Accordingly, the competent and probative evidence of record does not support a finding that the Veteran's current tinnitus manifested in service, is related to his noise exposure in service, or that there is continuity of symptomatology thereof.  Thus, though the Veteran was exposed to high risk noise during service and currently has tinnitus, service connection for tinnitus is not warranted.  38 C.F.R. § 3.303, 3.307, 3.309(a).  

Because the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus, the benefit-of-the-doubt provisions of  38 U.S.C.A. § 5107(b) do not apply in this case.  


ORDER

Entitlement to service connection for tinnitus is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


